DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bedjaoui et al. (U.S. PGPUB. 2017/0373350 Al) in view of Snyder et al. (U.S. PGPUB. 2004/0029311 Al).

INDEPENDENT CLAIM 16:
Regarding claim 16, Bedjaoui et al. teach a method of manufacturing a solid-state lithium microbattery (Paragraph 0035, 0053, 0118-0122) comprising the following successive steps:
i. carrying out of the steps a) to c):
a)    supplying of a substrate locally covered with a metal layer (Paragraph 0119 - substrate 112, metal cathode 120),
b)    depositing of a cathodic layer made of a positive electrode material, a first portion of the cathodic layer covering the substrate and a second portion of the cathodic layer covering the metal layer (Paragraphs 0119, 0120 - positive electrode 124 made of LiCo02 for example),
c)    carrying out of a heat treatment at a temperature greater than or equal to 400°C, on the cathodic layer (Paragraph 0120 - annealing at 600 degrees C for 2 hr or more),
ii.    forming of a thin layer of solid electrolyte on the positive electrode (Paragraph 0121 - layer 128),
iii.    forming of a negative electrode on the thin layer of electrolyte (Paragraph 0122 -negative electrode 126),
iv. forming of a metal anodic current collector, the anodic current collector being in contact with the negative electrode (Paragraph 0119 - anodic layer 122).
The difference not between Bedjaoui et al. and claim 16 is that crystallizing the second portion of the cathodic layer in order to form a positive electrode, and in such a way as to delaminate the first portion of the cathodic layer is not discussed (Claim 16).
Regarding crystallizing the second portion of the cathodic layer in order to form a positive electrode, and in such a way as to delaminate the first portion of the cathodic layer (Claim 16), At the outset Bedjaoui et al. teach that the annealing at 600 degrees C or even more 
Regarding the delamination of the first portion of the cathode layer (Claim 1), since the prior art teaches the same substrate material (i.e. glass at Paragraph 0107), the same temperatures for heating (i.e. 600 degrees C or more at Paragraph 0120), same times for heating(i.e. 2 hours or more at Paragraph 0120) and same material for the cathodic layer (i.e. LiCo02 at Paragraph 0120) the cathodic layer would delaminate (i.e. show poor adhesion to the substrate).
The motivation for utilizing the features of Snyder et al. is that it allows for producing crystalline cathodes. (Paragraph 0083)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Bedjaoui et al. by utilizing the features of Snyder et al. because it allows the production of crystalline cathodes.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bedjaoui et al. in view of Snyder et al. as applied to claim 16 above, and further in view of Snyder et al. (U.S. PGPUB. 2006/0286448 Al).
DEPENDENT CLAIM 17:
The difference not yet discussed is comprising an additional step between the step i and the step ii wherein a cathodic current collector, in contact with the positive electrode is formed.


The motivation for utilizing the features of Snyder et al. is that it allows for making positive connection to the battery. (Paragraph 0143)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Snyder et al. because it allows for making positive connection to the battery.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bedjaoui et al. in view of Snyder et al. as applied to claim 16 above, and further in view of Kwak et al. (U.S. PGPUB. 2017/0288272 Al).
DEPENDENT CLAIM 18:
The difference not yet discussed is comprising an additional step after the step i wherein the metal layer is rendered accessible by etching in order to carry out a resuming of contact.
Regarding claim 18, Kwak et al. teach rendering the metal layer accessible by etching in order to carry out a resuming of contact. (Figs. 4, 5; Paragraph 0036)
DEPENDENT CLAIM 19:
The difference not yet discussed is comprising an additional step after the step iv wherein the metal layer is rendered accessible by etching in order to carry out a resuming of contact.


The motivation for utilizing the features of Kwak et al. is that it allows for replacing shadow masks by using etching with a laser. (Paragraph 0004)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Kwak et al. because it allows for replacing shadow masks by using etching with a laser.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bedjaoui et al. in view of Snyder et al. as applied to claim 16 above, and further in view of Horibe et al. (U.S. PGPUB. 2018/0083304 Al).
DEPENDENT CLAIM 20:
The difference not yet discussed is wherein vias are carried out through the substrate in such a way as to carry out a resuming of contact on the metal layer through the substrate.
Regarding claim 20, Horibe et al. teach vias are carried out through the substrate in such a way as to carry out a resuming of contact on the metal layer through the substrate. (See Fig. 2C)
The motivation for utilizing the features of Horibe et al. is that it allows for making conductive connection. (Paragraph 0066)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Horibe et al. is that it allows for making conductive connections to the battery.
Allowable Subject Matter
Claims 1, 3-15 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 3-15 and 21 are indicated as being allowable over the prior art of record because the prior art of record does not teach carrying out of a heat treatment at a temperature greater than or equal to 400°C, on the cathodic layer, in such a way as to crystallize the second portion of the cathodic layer in order to form a positive electrode, and in such a way as to delaminate the first portion of the cathodic layer; and wherein the substrate is cleaned in order to remove the first portion of the cathodic layer.
The closest prior art of record to Bedjaoui, Snyder and Oukassi fail to teach the claimed heat treatment, delamination and cleaning to remove the first portion of the cathodic layer.
Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered.
Applicant’s arguments have overcome the rejections to claims 1, 3-15 and 21.  Claims 16-20 remain rejected.
Claims 16-20 do not require cleaning as argued and as such the references applied are still applicable to the claims as written.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
June 4, 2021